Citation Nr: 1709565	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-48 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating greater than 20 percent for diabetes mellitus, type II, with erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from March 1965 through February 1967.  
This appeal comes to the Board of Veterans' Appeals ("Board") from a February 2008 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran's appeal has previously been before the Board.  In an August 2015 decision, the claim of entitlement to an increased rating was remanded to the AOJ so that the Veteran could be afforded updated VA medical examinations, assessing the severity of his diabetes mellitus and all related conditions.  The Veteran was provided updated VA examinations in February 2016.  Therefore, the Board finds the August 2015 remand directives were substantially complied with and the matter has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that as part of the August 2015 Remand, the Veteran was granted compensable ratings for various complications of his diabetes mellitus.  Specifically, in a March 2016 Rating Decision, the Veteran was granted service connection for nephropathy with hypertension, and assigned a 60 percent disability rating effective February 12, 2016.  Additionally, separate 20 percent disability ratings were assigned for left and right lower extremity peripheral neuropathy effective February 12, 2016.  The March 2016 Rating Decision discontinued the 20 percent disability evaluations for balance impairment of the right and left lower extremity due to Parkinson's disease.  See 38 C.F.R. § 4.14 (evaluation of a single manifestation of disability under separate diagnoses is to be avoided as pyramiding).

Neither the Veteran nor his representative has yet expressed disagreement with these assigned ratings for nephropathy with hypertension and/or bilateral lower extremity peripheral neuropathy.  In a letter dated April 1, 2016, the Veteran and his representative were advised of these awards of service connection and their assigned ratings.  The notice letter reports that the Veteran was sent the form for filing a notice of disagreement, if he disagreed with the decision.  However, no notice of disagreement was filed.  Under VA regulations, as of March 24, 2015, a notice of disagreement must be filed on the proper form.  38 C.F.R. § 20.201(a) (2016).  
Furthermore, a Supplemental Statement of the Case was issued in March 2016, advising the Veteran that his 20 percent disability rating for diabetes mellitus was being continued.  In January 2017, the Veteran's representative submitted a post-remand brief, which argued in support of the assignment of an increased disability rating for the Veteran's diabetes mellitus.  The Board notes that this post-remand brief expressed no disagreement with or advanced any arguments with regard to the assigned ratings for nephropathy with hypertension and/or bilateral lower extremity peripheral neuropathy.  Therefore, these issues are not presently before the Board.

The Veteran was afforded the opportunity to testify at a videoconference hearing.  However, the Veteran canceled his scheduled hearing.  No additional requests for a hearing have been made, and therefore, the hearing request was deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's diabetes mellitus, type II,  has been manifested by insulin dependence and a restricted diet.  However, the Veteran's diabetes is not manifested by a need for regulated activities. 

2.  The Veteran's service-connected erectile dysfunction associated with diabetes mellitus, is productive of loss of erectile power, without physical deformity of the penis or atrophy of his testes.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for diabetes mellitus, type II, with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.119, Diagnostic Code 7913 (2016); 4.31, 4.115b Diagnostic Code 7522 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in December 2007 and October 2008, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, and arguments from his representative.

The Veteran was additionally afforded VA examinations in January 2008, December 2008, and March 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in August 2015.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's August 2015remand, the AOJ provided the Veteran with updated VA examinations for his diabetes mellitus, and related complications.  As for updated treatment records, the AOJ secured the Veteran's most recent VA treatment records from Iron Mounting VA Medical Center ("VAMC") and Milwaukee VAMC.  For his part, the Veteran has not identified or provided any updated private treatment records since the Board's August 2015 remand.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issue on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to an Increased Rating for Diabetes Mellitus, with Erectile Dysfunction:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his increased rating claim for diabetes mellitus in July 2007.  See July 2007 Statement in Support of Claim.  Thus, the relevant temporal focus for the disability in question dates back to July 2006. 

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

In the instant appeal, the Veteran is seeking entitlement to an increased rating for his diabetes mellitus, type II, with erectile dysfunction.  The Board will discuss the merits of increased ratings for the Veteran's diabetes mellitus, type II, and erectile dysfunction, separately below. 


	i.  Diabetes Mellitus, Type II

The Veteran's diabetes mellitus, type II, has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus).  This 20 percent rating has remained in effect since September 18, 2001.         

Under Diagnostic Code 7913, a rating of 10 percent is assigned for diabetes mellitus that is managed by a restricted diet only.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The next higher rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately evaluated.  38 C.F.R. § 4.119.   

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).  

Also, the Board observes that the rating criteria contained in Diagnostic Code 7913 are "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.  In fact, the Federal Circuit has held that if disability rating criteria are written in the conjunctive and are successive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation," and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  

As such, in the instant case, each separate element of insulin, restricted diet, and regulation of activities must be met for the Veteran to meet the criteria for a higher 40 percent rating.  Middleton, 727 F.3d 1172.  See also 38 C.F.R. § 4.119, Diagnostic Code 7913.

In the instant appeal, the evidence clearly establishes that the Veteran's diabetes mellitus  requires the use of insulin and regulation of his diet. See Iron Mountain VAMC Records and July 2007 Statement from Dr. T.G.  Therefore, the Veteran need only show that a regulation of his occupational and recreational activities has been medically prescribed in order to qualify for a 40 percent rating under DC 7913.

However, the Board finds there is no evidence which suggests the Veteran has been advised or prescribed to avoid strenuous activity by any medical professional.  To be sure, the claims file contains several statements from the Veteran that his physical abilities are limited by the confluence of his medical conditions, however, the record does not contain any indication that any regulation of his activities has been specifically prescribed by a doctor because of his diabetes.  

First, the Board observes the Veteran retired as a laborer in June 2006 and has not had employment since his retirement.  See January 2008 VA Examination.  The Veteran was additionally granted total disability based upon individual unemployability ("TDIU") due to the combinations of his impairments, effective October 29, 2009.  See September 2010 Rating Decision.  However, these facts alone do not suggest that the symptoms of the Veteran's diabetes mellitus, alone, rendered him unable to engage in occupational activities, or that his physicians restricted his occupational activities because of his diabetes mellitus.  Therefore, while the focus of the Board's evaluation will be on whether there have been any restrictions placed upon the Veteran's ability to engage in recreational activities.  

The Veteran's primacy physician, Dr. T.G., submitted an assessment of the Veteran's diabetes mellitus in July 2007.  In this letter, Dr. T.G. stated the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  However, in describing the regulation of activities, Dr. T.G. reported that the Veteran had been encouraged to exercise daily.  Therefore, the Veteran's physician concedes that the Veteran was not restricted in his activities; however, rather than indicate what activities were restricted, Dr. T.G. rather encouraged regular recreational activities, such as exercise.  This statement therefore does not provide any evidence in support of the assignment of an increased evaluation for the Veteran's diabetes mellitus.  See Camacho, 21 Vet. App. at 364 ("This question turns on whether there is medical evidence of record that supports a finding that the appellant has been instructed to avoid 'regulation of activities.'") (emphasis added).   

The Veteran was afforded two VA examinations in January and December 2008.  During the January 2008 VA examination, the Veteran denied any restrictions of activities due to his diabetes mellitus.  During the December 2008 VA examination, the examiner noted the Veteran's physician had encouraged him to exercise, and that there was no fear of hypoglycemia due to increased activity.  Furthermore, following a review of the Veteran's medical records, the examiner observed that at no point had the Veteran been advised to restrict his activities as a result of his diabetes mellitus.  

A third VA examination was conducted in February 2016.  During this examination, the examiner reported the Veteran's activities were limited, in that he "needs to maintain regular patterns with meals and snack due to insulin."   The VA examiner further reported the Veteran would be limited in his ability to work at heights and "may" have limitations for commercial driving.  However, the Board finds this, again, is not the type of restriction contemplated by Diagnostic Code 7913.  Specifically, Diagnostic Code 7913 contemplates activities being regulated as opposed to the inability to perform activities.  See Camacho, 21 Vet. App. at 364.  Furthermore, the VA examiner does not find that the Veteran has been advised by a physician to avoid these activities due to his diabetes mellitus and the examiner does not provide any explanation or rational for these functional impairments.  Therefore, the Board finds this February 2016 VA examination does not support the Veteran's contention that his diabetes mellitus requires regulation of activities. 

A review of the Veteran's VA treatment records from Iron Mountain VAMC and the Milwaukee VAMC do not indicate he was advised to restrict his physical activities.   Rather, these medical records show the Veteran was encouraged to engage in regular, non-vigorous, exercise.  Per the Veteran's own statements to his medical providers, he continued to be able to and engage in walking for regular exercise.  For example, during a diabetic clinic visit in March 2016, the Veteran stated he continues to do "some walking for added exercise."  Therefore, the Board finds there is neither medical nor lay evidence of regulation of activities due to his diabetes mellitus.  

Furthermore, the evidence of record establishes his diabetes mellitus does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; or progressive loss of weight and strength, which are some of the criteria necessary to demonstrate ratings above 20 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Accordingly, the Board concludes that an initial evaluation in excess of 20 percent is not warranted for the Veteran's diabetes mellitus.  The record contains no additional pertinent, noncumulative, evidence that relates strictly to the Veteran's diabetes, rather than to a separately compensated secondary disability, such as peripheral neuropathy.  Therefore, the weight of the evidence clearly establishes that the Veteran is not entitled to a disability rating in excess of 20 percent for his diabetes under DC 7913, as he has not been medically advised to restrict his recreational and occupational activities.  

	ii.  Erectile Dysfunction

Erectile dysfunction has also been associated with the Veteran's service-connected diabetes mellitus.  Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913, provides that noncompensable complications are considered part of the diabetic process under code 7913.  In this regard, the AOJ determined that the Veteran's erectile dysfunction was noncompensable (zero percent disabling).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).  

Upon review of the evidence, the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7522.  VA examinations dated in January 2008, December 2008, and February 2016 and VA treatment records dated from 2007 to 2016 reveal a diagnosis of erectile dysfunction due to his service-connected diabetes mellitus.  The Veteran clearly has loss of erectile power.  This fact is not in dispute.  Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  The Veteran has not reported deformity and no physical examination of record has observed any deformity or atrophy.  Accordingly, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction residuals under Diagnostic Code 7522.

In addition, other diagnostic codes for the penis/testes that provide a rating greater than zero percent are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.115b, Diagnostic Code 7520 (removal of half the penis); Diagnostic Code 7521 (removal of the penis glans); Diagnostic Code 7523 (atrophy of the testes); or Diagnostic Code 7524 (removal of the testes).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Therefore, the Board will continue to evaluate the disability under Diagnostic Code 7599-7522.

Accordingly, the Board concludes Veteran is not entitled to an increased evaluation in excess of zero percent for his erectile dysfunction, as a complication of the Veteran's diabetes mellitus.  

Extraschedular Consideration: 

The Board has additionally considered whether an extraschedular rating is warranted for the Veteran's diabetes mellitus, type II, with erectile dysfunction.  As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected diabetes mellitus, type II, with erectile dysfunction, disability on appeal with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular 20 percent evaluation for the service-connected diabetes mellitus, type II, with erectile dysfunction is inadequate.  The Veteran's symptoms related to diabetes mellitus include the need for medication and a restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  All of his reported symptomatology is considered within the diagnostic criteria.  Thus, a comparison between the level of severity and symptomatology of the Veteran's assigned 20 percent evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptoms for his service-connected diabetes mellitus.  Furthermore, the Veteran is not entitled to an extra-schedular consideration because of erectile dysfunction, as that disability does not implicate any otherwise related factors, such as a marked interference with employment or frequent periods of hospitalization.  He is compensated for this disability with an award of special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a). 

The Board notes that under the Federal Circuit's holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected diabetes mellitus, type II, with erectile dysfunction disability adjudicated above, the Veteran is service-connected for coronary artery disease, post-traumatic stress disorder, Parkinson's disease with bilateral upper extremity tremors, mild constipation associated with Parkinson's disease, loss of automatic facial movements associated with Parkinson's disease, bilateral lower extremity peripheral neuropathy, lung cancer with partial removal of lung, and scars from lobectomy associated with lung cancer.  However, at present, none of these disease disabilities are on appeal.  Moreover, the Veteran is already in receipt of the maximum 100 percent disability rating, with additional special monthly compensation, for coronary artery disease under 38 C.F.R. § 3.350(i), Diagnostic Code 7017-7006.  In any event, at this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability, and all of the symptoms are considered by the relevant diagnostic codes.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased disability rating, in excess of 20 percent, for the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


